t c summary opinion united_states tax_court timothy w fuller petitioner v commissioner of internal revenue respondent docket no 8028-08s filed date jay t schweitzer for petitioner michael w bitner for respondent chiechi judge this case was heard pursuant to the provi- sions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the deci- sion to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case 1hereinafter all section references are to the internal_revenue_code in effect for the year at issue all rule refer- ences are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for his taxable_year we must decide whether petitioner is entitled for his taxable_year to exclude from his gross_income discharge_of_indebtedness of dollar_figure we hold that he is not background some of the facts have been stipulated and are so found petitioner resided in iowa at the time he filed the petition in this case on date petitioner and his then spouse gaylene fuller ms fuller purchased a used pontiac grand am automobile pontiac grand am financed that purchase by borrowing dollar_figure and executed a retail installment_sale contract date sale contract with respect to that purchase pursuant to that contract petitioner and ms fuller agreed to pay the dollar_figure that they borrowed over a 66-month period that began on date pursuant to the date sale contract the seller’s interest in that contract and the related security_agreement were assigned to triad finan- cial services triad we shall refer to the obligation of petitioner and ms fuller to triad as of the time the seller’ sec_2there are other questions relating to certain determina- tions in the notice_of_deficiency that respondent issued to petitioner for his taxable_year that are computational in that their resolution flows automatically from our resolution of the issue that we address herein interest in the date sale contract and the related security_agreement were assigned to triad as the debt to triad on date pursuant to a decree of dissolution of marriage that the district_court for washington county iowa washington county district_court entered on that date the marriage between petitioner and ms fuller was dissolved in connection with the dissolution of their marriage petitioner and ms fuller executed a stipulation that they filed with the washington county district_court that stipulation provided in pertinent part that ms fuller was to be responsible for the payment of the debt to triad at a time not disclosed by the record ms fuller failed to make the payments required with respect to the outstanding debt to triad and the pontiac grand am was repossessed on a date not disclosed by the record a representative of triad contacted petitioner in an attempt to collect that outstanding debt on date triad canceled the outstanding debt to triad thereafter triad issued to petitioner form 1099-c cancellation of debt triad’s form 1099-c with respect to his taxable_year in that form triad showed that petitioner had dollar_figure of debt canceled petitioner filed electronically form_1040 u s individual_income_tax_return for his taxable_year in that return petitioner did not include in gross_income the dollar_figure of debt canceled that triad showed in triad’s form 1099-c issued to petitioner for his taxable_year respondent issued a notice_of_deficiency to petitioner for his taxable_year in that notice respondent determined that petitioner has cancellation of debt income of dollar_figure discussion petitioner bears the burden of proving error in the determi- nation that he has cancellation of debt income of dollar_figure see rule a 290_us_111 sec_61 defines the term gross_income broadly to mean all income from whatever source derived including income from doi see sec_61 sec_108 provides certain exceptions to sec_61 as pertinent here sec_108 excludes from gross_income any amount that otherwise 3petitioner does not argue that the burden_of_proof shifts to respondent under sec_7491 however he takes the position on brief that respondent has the burden of establishing that the debt to triad was enforceable under the law of the state of iowa iowa law in support of that position petitioner relies on 916_f2d_110 3d cir revg 92_tc_1084 zarin is materially distinguishable from the instant case and petitioner’s reliance on that case is mis- placed in 92_tc_1084 we addressed whether the taxpayer or the commissioner of internal revenue commissioner bore the burden_of_proof with respect to the discharge_of_indebtedness doi issue involved in that case we held that because the doi issue constituted a new_matter the commissioner bore the burden_of_proof with respect to that issue id pincite9 with no discussion of the burden_of_proof question the united_states court_of_appeals for the third circuit proceeded in 916_f2d_110 3d cir on the assumption that the commissioner bore the burden_of_proof with respect to the doi issue involved in that case would be includible in gross_income by reason of the discharge in whole or in part of indebtedness_of_the_taxpayer if the discharge occurs when the taxpayer is insolvent the amount of doi income excluded under sec_108 is not to exceed the amount by which the taxpayer is insolvent see sec_108 the term insolvent is defined in sec_108 as follows sec_108 meaning of terms special rules relating to certain provisions -- insolvent --for purposes of this section the term insolvent means the excess of liabilities over the fair_market_value of assets with respect to any discharge whether or not the taxpayer is insolvent and the amount by which the taxpayer is insolvent shall be determined on the basis of the taxpayer’s assets and liabilities immediately before the discharge in support of his position that he does not have dollar_figure of doi income for his taxable_year petitioner argues that the outstanding debt to triad was not enforceable under iowa law and that he was insolvent at the time of the discharge of that debt we turn first to petitioner’s argument that the outstanding debt to triad was not enforceable under iowa law petitioner presented no evidence and provided no legal authority supporting that argument on the record before us we find that petitioner has failed to carry his burden of establishing that the outstand- ing debt to triad was not enforceable under iowa law we turn now to petitioner’s argument that he was insolvent at the time of the discharge of the outstanding debt to triad in support of that argument petitioner relies on his conclusory and uncorroborated testimony regarding certain assets that he owned at that time we are not required to and we shall not rely on petitioner’s testimony to establish the nature and the fair_market_value of each of his assets and the nature and the outstanding amount of each of his liabilities immediately before the discharge of the outstanding debt to triad see eg 87_tc_74 on the record before us we find that petitioner has failed to carry his burden of establishing that he was insolvent within the meaning of sec_108 at the time of that discharge based upon our examination of the entire record before us we find that petitioner has failed to carry his burden of estab- lishing that he does not have dollar_figure of doi income for his taxable_year 4it appears that it is petitioner’s position that the term assets as used in sec_108 does not include assets that are exempt from the claims of creditors under iowa law accord- ing to petitioner the pickup truck that he owned at the time of the discharge of the outstanding debt to triad was exempt from the claims of creditors under iowa law and therefore is not to be included in determining under sec_108 the assets that he owned immediately before that discharge in support of his position petitioner relies on hunt v commissioner tcmemo_1989_335 we reject petitioner’s position including his reli- ance on hunt see 116_tc_87 we have considered all of petitioner’s contentions and arguments that are not discussed herein and we find them to be without merit irrelevant and or moot to reflect the foregoing decision will be entered for respondent
